Appeal from a judgment of the Supreme Court (Platkin, J.), entered September 21, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Parole denying petitioner’s request for parole release.
Since the August 2006 Board of Parole determination giving rise to this CPLR article 78 proceeding, the Board again, in June 2007, considered petitioner’s case and denied him parole release.* Accordingly, this appeal must be dismissed as moot (see Matter of Montalvo v Dennison, 45 AD3d 1162, 1163 [2007]).
Peters, J.P., Spain, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 Petitioner, voluntarily choosing not to appear before the Board in June 2007, executed a written waiver of appearance.